UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6621


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LUIS FELIPE MANGUAL, a/k/a Darin Harris,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:04-cr-00235-RWT-2)


Submitted: November 30, 2017                                Decided: December 27, 2017


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sapna Mirchandani, Appellate Attorney, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Stephen M. Schenning, Acting United States Attorney, David I. Salem, Assistant United
States Attorney, Ellen E. Cobb, Kristine Dietz Cowherd, Special Assistant United States
Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Luis Felipe Mangual, Jr. appeals the district court’s order granting in part and

denying in part his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s order and deny

Mangual’s motion to place the appeal in abeyance for a case pending in this court. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2